                                                            ~
                                                            -.
                                             a~    ~-        )


                                                             1_


                                                   .    "   ~(




August l st 2020


Dear Mr. Douglas Warnock,   or /1)41 Qs:,,_ Firy C/erk
                                                                  20C\J \\4L\°J
Sorry for bothering you! Regarding my verified complaint filed against the MBTA
                                                                                   D~c
on Thursday, July 30t\ I have found out that some material factual errors in the
document must be corrected ASAP. Therefore, I corrected those errors in the
weekend and printed another accurate complain copy to supersede the Thursday
complaint copy. Please regard the copy I submit today as my formal and accurate
copy of civil complaint and discard the Thursday copy. The exhibits are all okay
and have no change. Your kind assistance in this regard will be greatly
appreciated. Thank you so much!




                                                                              ()
     ✓
                                                                          a   m
Simon han
Pro Se Litigant
Telephone #617-763-0228
                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MASSACHUSETTS

SIMON CHAN, Former employee of Massachusetts                 )
Bay Transportation Authority                                )
                             PLAINTIFF,                     )
                         V.                                  ) Civil Action No. 2D C}J           I\ 4L\-Di -\'2)~C..
CHARLIE BAKER, Governor of the Commonwealth of               )
Massachusetts; and                                          )
                                                             )  DEMAND FOR JURY
STEPHANIE POLLACK, Secretary & CEO of Massachusetts )              JURY TRIAL
Department of Transportation; and                            )
                                                             )
STEVE POFTAK, General Manager of Massachusetts Bay           )
Transportation Authority, MBTA and Vice-chair of the Fiscal )
Management & Control Board, FMCB; and                       )
                                                             )
BRIAN SHORTSLEEVE, General Manager of the MBTA and)
Board Member of the FMCB and                                 )
                                                             )
VINCE POON, former Benefit Manager of the MBTA               )
                                                             )
MASSUCHUSETTS BAY TRANSPORTATION                            )
AUTHORITY; and MASSACHUSETTS DEPARTMENT)
TRANSPORTATION and FISCAL MANAGEMENT                        )
AND CONTROL BOARD.                                          )
                              DEFENDANTS                    )
                                                                )

                                   VERIFIED COMPLAINT

Plaintiff Simon Chan, Pro Se, hereby brings this Verified Complaint against Defendants, Charlie

Baker, in his official capacity as Governor of the Commonwealth of Massachusetts (Governor

Baker), and Stephanie Pollack, in her official capacity as Secretary and CEO of the Department

of Transportation (DOT), and Steve Poftak and Brian Shortsleeve, in their official capacities as

General Managers (GM) of the Massachusetts Bay Transportation Authority (MBTA) and Board

Members of the Fiscal Management and Control Board (FMCB), and Vince Poon, in his official

capacity as Benefit Manger of the MBTA, and the MBTA itself, and the DOT, and the Fiscal

Management and Control Board of the Massachusetts Commonwealth and Plaintiff alleges and states the

following :

                                      PARTIES
3. Defendant Stephanie Pollack is Secretary and CEO of the Department of Transportation

(DOT). Secretary Pollack has direct control over the MBTA and the FMCB. Secretary/CEO

Pollack maintains an office at 10 Park Plaza, Suite 4160, Boston, MA 02116.

 4. Defendant Steve Poftak is the current General Manager of the Massachusetts Bay

Transportation Authority (MBTA) and Board Member of the Fiscal Management and Control

Board (FMCB) who maintains an office at 10 Park Plaza, Law Dept., Boston, MA 02116.

 5. Defendant Brian Shortsleeve is former General Manager of the MBTA and current Board

Member of the FMCB who maintains an office at 10 Park Plaza, Law Dept., Boston, MA 02116.

 6. Vince Poon is former Benefit Manager ofMBTA, now at Bentley University, Waltham, MA

 7. Massachusetts Department of Transportation at 10 Park Plaza, Boston, MA 02116

 8. Massachusetts Bay Transportation Authority situated in 10 Park Plaza, Boston, MA 02116

 9. Mass. Fiscal Management and Control Board situated in 10 Park Plaza, Boston, MA 02116

                   NATURE OF THE CASE AND ALLEGATIONS

 10. This is an action seeking temporary, preliminary and permanent injunctive relief, a

declaratory judgment, and other appropriate relief to set aside as unconstitutional the recent

actions of Defendants, Governor Baker, Secretary Pollack, the DOT, the MBTA, the FMCB,

MBT A GM Shortsleeve, GM Poftak and former MBT A Benefit Manager, Vince Poon, to violate

the Equal Protection Clause of the 14th Amendment of the United States Constitution and other

Mass state and federal laws as well as to breach employment contracts. Defendants' actions and

omissions have caused enormous financial and emotional harms to Plaintiff.

 11. Defendant Governor Baker has a dubious record on race relations. The first significant act

he did after assuming governor' s office in the winter of 2015 was firing then visionary MBTA

GM, Dr. Beverly Scott, due to massive train delays caused by record 70 inches of snow falls. He

did not give any fair consideration of the insurmountable disruptions caused by mother-nature's

worst snow storms in decades. He blamed Dr. Scott for the delay debacle and removed her out of
maintenance failure that was absolutely preventable had GM Poftak: done a better job in

equipment check-ups and accident simulation studies. Dr. Scott, an African American woman,

apparently suffered from the double standards applied by Governor Baker. It appeared that race

and gender are factors in Governor Baker' s inexorable removal of Dr. Scott and that Governor

Baker has set a tune of discriminatory culture and practices for MBTA management echelons to

follow suit since taking office in 2015 . This tune of discrimination has been quietly shaping co-

defendants' collective discriminatory behaviors against plaintiff and his co-workers. This lawsuit

centers on the discriminations Plaintiff suffered while working under the MBT A management

and thereafter.

 12. Plaintiff started to work full time as an essential service worker, Call Center Representative

(CCR) of the MBTA in late January, 2007. He is a union member of the Local-453 which

handled his employment contracts with the MBTA. On June 2nd 2016, MBTA' s GM Shortsleeve,

Co-defendant, signed a Memorandum of Understanding (Exhibit A) with Local 453 to extend

Plaintiffs employment contract with MBTA to June 30 th 2018.

 13. On June 20th 2016, MBTA presented and lauded this tentative contract agreement as a

unique achievement in securing workers "significant concession" (financially) to its oversight

body, Fiscal management & Control Board (FMCB) in public session and recorded such in an

FMCB document (Exhibit B. Page 3)

 14. On June 7th 2017, all of a sudden, Defendant Shortsleeve sent a layoff notice (exhibit C) to

Plaintiff and the entire 14 Call Center CCR' s to inform them of termination of their employments

with the MBTA, effective June 30 th 2017, despite there was a binding MOU (Exhibit A) to

guarantee their labor contract till June 30 th 2018. The main reason of termination of employment

contract stated was cost saving. It lacks persuasion because as mentioned in paragraph 13,

Shortsleeve had presented to the FMCB that the MOU entailed contract carry significant

concession. GM Shortsleeve' s self- contradiction gave Plaintiff sufficient ground to allege
made of salaried workers who receive no Overtime Pay. That means Local-453 is a more cost

saving work force than other MBTA union workers who have Overtime incomes. If cost saving

was a real motivation to downsize the work force, why shouldn' t MBTA serve their cost cutting

knife on the union jobs with Overtime perks before laying off the Local-453 jobs that have no

overtime income. The priority mix-up is an intentional violation of the Equal Protection Clause
         th
of the 14 Amendment of the United States Constitution. MBT A appears to favor many overtime

pay accessible workers over the non-overtime Local-453 workers.

                 th
 16. On June 30 2017, MBTA reached a separation agreement with Plaintiffs union, Local

453 , to extend Plaintiffs employment one more month to August 1st 2017. It was recorded in

another MOU executed by Defendant Shortsleeve and Local 453 president (Exhibit D). It offered

options for the 14 laid-off employees to either receive 3 week severance pay (option 2) or remain

employed for additional 30 days to vest his pension account (Option 3). Plaintiff chose the pension

vesting Option 3 and remained employed by the MBT A till August 1st 2017 by forfeiting 3 week

severance pay.

 17. In 2017, the MBT A offered laid-off workers unconditional opportunities to apply for bus

driver jobs. During my layoff cycle in early June 2017, through the arrangements ofMBTA

Benefit Manager, Vince Poon and HR generalist Laura Karabello, Plaintiff was offered the same

to apply for bus driver and was scheduled an interview with the MBT A Bus Operation at the

Charlestown Bus Depot on July 3 rd 2017. However, on June 26 th 2017, all of a sudden,

Defendant Vince Poon sent me an email to threaten to terminate my elected Option 3 of Exhibit

D (pension vesting) if I continue to apply for bus driver position. In the same email, he indicated

that he was cutting me a severance check (as stated in Option 2 of Exhibit D) to separate me from

MBTA employment by June 30 th 2017. In other words, the MBTA, through Vince Poon, was

coercing Plaintiff to take Option 2 ifl continue my bus driver application process. Under this big

gun of intimidation, in order to keep my pension Option 3 alive, I immediately withdrew my bus
Age Discrimination in Employment Act, 29 U.S .Code §621 to 29 USC §634.

 18. Defendant Vince Poon served merely as an HR benefit manager who had no jurisdiction in

meddling with Labor Relations Department business or contracts, His bizarre and unorthodox

intrusion into my labor separation options as offered in Exhibit D poses huge questions of labor

abuse and intimidation. This lawsuit intends to find out who was behind Vince Poon to give him
                             th
sanction to issue the June 26 2017 email of intimidation to force Plaintiff renouncing his bus

driver application. Plaintiff alleges all Defendants conspiring with Vince Poon to commit crime

under Title 18 U.S.C. §241 and acted under color oflaw to commit crime under 18 USC 242.

For the record, Plaintiff has no allegation against HR generalist Laura Karabello. She is ethical.

 19. During this round oflay-off stated in Exhibit C, entire 14 rank-and-file Call Center

Representatives (CCR' s) including Plaintiff, were laid off for cost saving reasons. However,

inexplicably, at the same time, MBTA retained the entire 9 high paid supervisors and managers

of the Call Center and re-instated them to new established positions as Customer Experience

Officers with the same level of pay and benefits. None of the 14 rank-and-file CCR' s was given

any chance or consideration to contest for the new positions of Customer Experience Officers.

During the layoff moment, the CCR' s made 60 thousand dollars per year while the re-instated

supervisors and managers were making 80 to 120 thousand dollars per year. GM Shortsleeve

appeared to hold a view that CCR' s need to sacrifice for the noble cause of cost saving, yet their

managers need not suffer the same fate . He granted a very generous privilege to the

managers at the expense of the CCR' s. Where are the rational basis, common logic and fairness

to justify this double standard act? Plaintiff herewith alleges Defendants committing another

violation of the Equal Protection Clause of the 14th Amendment of the US constitution.

 20. In the 2017 layoff process, none of the Defendants had explained to the CCR' s why they

separate the entire Call Center Employees into two classes of workers and only favored the

economically superior managers. Not a single word was ever uttered nor any piece of document
 21. MBTA Call Center was situated in Room 5610 of the Boston Transportation Building

occupying about 5000 square footage that house 20 plus cubicles for the CCR' s. It was a very

well-equipped and spacious office by industry standard. In early July, 2017, after sending most

CCR' s to the street, MBTA upgraded the Call Center at Rm 5610 to accommodate the retained

supervisors and managers with a huge remodeling budget. The end result of the upgrade has

made Room 5610 rivals the luxury of a Wall Street traders' office. It is immaculately

beautiful and comfortable. While MBTA was executing cost saving at the expense of firing all

CCR' s, how could they conscientiously justify this wasteful remodeling? It weakens MBTA' s

cost saving argument and strengthens Plaintiffs allegation of bad faith breach of contract.

 22. Plaintiff is 62 years old during the lay-off year in 2017. Plaintiff alleged old age was also

one of the factors considered by the Defendants to discriminate me in MBTA employment which

violates the Age Discrimination in Employment Act, 29 U.S.Code §621 to §634.

 23 . Plaintiff is ethnically Chinese who is fluently bilingual. His language proficiency and

adequate intellect did not earn any consideration from the MBT A management to grant him an

application for the new job of Customer Experience Officer (as stated in paragraph 19). Plaintiff

alleges Defendants' failure to grant Plaintiff job application opportunity was based on race and

Class of One discrimination, a violation of the Equal Employment Opportunity Act and the Equal

Protection Clause of the 14th amendment as well as Title 7 of the Civil Rights Act.

 24. Pursuant to Option 3 in the Separation M.O.U. (Exhibit D), Plaintiff is entitled to receive one

month severance pay (about $5000) upon his eligible retirement date on December 10th 2019 (65 th

birthday) when Plaintiff would be ripe to activate his MBTA Pension account. The MBTA delayed this

payment for a few months into 2020 without giving him any explanation despite he had made in-person

visit, phone calls and emails to the MBTA management. To Plaintiff, this is not merely due diligence

failure and gross negligence. It is a form ofMBTA retaliation against him because in 2018, Plaintiff had

lodged a complaint (Exhibit H) on MBTA' s Equal Protection Clause violations to the Massachusetts
about $530 monthly benefit from each entity. So far, the MBTA Pension Fund has been paying

me on time since January 2020 and never misses a beat. However, the Deferred Compensation

Plan has delayed authenticating my pension payments until May 11 th 2020 when they sent me a

letter to memorialize my monthly pension payment (see Exhibit E). Plaintiff alleges the MBTA' s

intentional delayed authentication as a violation of the Employee Retirement Income Security Act and

the same nature retaliation as stated in Paragraph 24.

                            JURISDICTION AND VENUE

 26. Jurisdiction in this Court is grounded upon and proper under 28 U.S.C. § 1331 in that this is a

civi l action arising under the laws of the United States; and 28 U.S.C. §§ 2201-2202. in that there

exists between Simon Chan and the Defendants an actual, justiciable controversy as to which

Simon Chan requires a declaration of its rights by this Court as well as temporary, preliminary

and permanent injunctive relief to prohibit the Defendants from violating federal laws and

regulations and abridging Plaintiff's rights protected under the U.S. Constitution.

 27. Venue is proper in this Court under 28 U.S.C. § 13 91(b) because this is a civil action in

which the Defendants maintain their offices and conduct business in this judicial district.

Moreover, a substantial part of the events giving rise to the claims herein occurred within this

judicial district.

 28. Simon Chan has standing to bring the present lawsuit because Defendants' actions have

caused Simon Chan actual injury, which is redressable through the specific relief requested

herein occurred within this judicial district.

                                CLAIMS FOR RELIEF

                                     Count I
                                 Breach of Contracts

 29. Plaintiffs re-allege and incorporate herein by reference Paragraphs 1 through 28 of the general

Allegations as set forth above against all the Defendants as Paragraphs 1 through 28 in this Count I of

the Complaint.
 31. The Defendants' breach of contract as alleged above has caused and will continue to cause Plaintiff

damages as also alleged aforesaid and further will suffer financial damages and emotional traumas in not

being able to keep his Call Center CCR job and not vesting in full pension.

WHEREFORE, Plaintiffs hereby request this Court enter a judgment against the Defendants, jointly and

severally, in the amount of Plaintiffs' damages together with statutory prejudgment interest and costs

together with an amount of reasonable potential attorney fees incurred by Plaintiff and costs incurred and

enter any other relief this court deems just.

                                        Count II
     Violation of Age Discrimination in Employment Act, 29 USC §621 to 29 USC §634

 32. Plaintiff re-alleges and incorporates herein by reference Paragraphs 1 through 31 as set forth above

against all the Defendants in Count I as Paragraphs 1 through 31 in this Count II of Complaint.

 33 . Defendants' laying off plaintiffs CCR job, failure to invite Plaintiff to apply for the new Customer

Experience Officer post and aborting Plaintiffs bus driver application in June,2017 have constituted

blatant violations of the ADEA 29 US Code §621 to §634.

 WHEREFORE, Plaintiffs hereby request this Court enter a judgment against the Defendants, jointly

and severally, in the amount of Plaintiffs' damages together with statutory prejudgment interest and costs

together with the an amount of reasonable potential attorneys' fees incurred by Plaintiff and enter any

other relief this court deems just.

                                        Count III
                                           th
     Equal Protection Clause of the 14 Amendment of the United States Constitution
     & Title 7 of the Civil Rights Act and Equal Employment Opportunity Act of 1972

 34 Plaintiff re-alleges and incorporates herein by reference Paragraphs 1 through 33 as set forth above

against all the Defendants in Count II as Paragraphs 1 through 33 in this Count III of Complaint.

 35. Defendants separated the entire MBTA Call Center workers into 2 economic classes of high paid

executives and low paid rank and file CCR's. With no persuasive rationale, Defendants offered Golden

Parachutes to keep the favored high paid group' s jobs and sent the low paid group into the streets. Since

Plaintiff was one of the laid-off CCR' s, therefore this is a standard Class of One discrimination claim
from the MBTA as stated in Paragraph 24 and 25. Plaintiff herewith alleges the MCAD complaint was

the cause that triggered Defendants to retaliate against Plaintiff.

 WHEREFORE, Plaintiffs hereby request this Court enter a judgment against the Defendants, jointly

and severally, in the amount of Plaintiffs' damages together with statutory prejudgment interest and costs

together with the an amount ofreasonable potential attorneys' fees incurred by Plaintiff and enter any

other relief this court deems just.

                                              Count IV
            Employee Retirement Income Security Act (ERISA)

 38. Plaintiffs re-allege and incorporate herein by reference Paragraphs 1 through 37 of the general

allegations as set forth above against all the Defendants in count III as Paragraphs 1 through 3 7 in this

Count IV of the Complaint.

 39. As stated in the above Paragraph 24, Defendants have failed to pay Plaintiff the contractual one

month salary on time upon his pension activation in December 2020 and further delayed this payment a

few months into 2020 without giving any explanation. Since this one month salary is a pension related

benefit. Therefore, Plaintiff asserts it to be part of his overall pension payments and of pension category.

In addition, referring to Paragraph 25 , Defendants also intentionally delayed the authentication of

Plaintiff's Deferred Compensation account for 5 months. These two failures have constituted obvious

violations of the Employee Retirement Income Security Act and were blatant acts of Retaliations due to

Plaintiff's MCAD complaint lodged against Defendants in 2018

 WHEREFORE, Plaintiffs hereby request this Court enter a judgment against the Defendants, jointly

and severally, in the amount of Plaintiffs' damages together with statutory prejudgment interest and costs

together with the an amount ofreasonable potential attorneys' fees incurred by Plaintiff and enter any

other relief this court deems just.
                                           Count V
               42 U.S. Code §1983 - Civil Action for deprivation of Rights

 40. Plaintiffs re-allege and incorporate herein by reference Paragraphs 1 through 39 of the general

allegations as set forth above against all the Defendants in Count IV as Paragraphs 1 through 39 in this
authority to miscarry justice. Cost saving and achieving efficiency objectives have been hijacked as the

tools for Defendants to commit wrongs as stated from Paragraph 1 through paragraph 41.

 WHEREFORE, Plaintiffs hereby request this Court enter a judgment against the Defendants, jointly

and severally, in the amount of Plaintiffs' damages together with statutory prejudgment interest and costs

together with the an amount of reasonable potential attorneys' fees incurred by Plaintiff and enter any


other relief this court deems just.
                                             Count VI
                           18 US Codes §241 Conspiracy Against Rights
                           & 18 US Codes §242 Deprivation of Rights Under Color of Law

 42. Plaintiffs re-allege and incorporate herein by reference Paragraphs 1 through 41 of the general

allegations as set forth above against all the Defendants in count V as Paragraphs 1 through 41 in this

Count VI of the Complaint.

 43 . The statue of 18 US Codes §241 & 242 are normally applied in police brutality cases. However, the

letters and intents of the statues never preclude any white collar crime committed by state officials or

government entities, especially the conspiracy clause. Plaintiff herewith applies this statue in a white

collar crime setting committed by Defendants.

 44. As stated in the above Paragraph 17 and 18, Defendant Vince Poon' s action, acting in the capacity

of Benefit Manager of the MBTA, sending an intimidation email (Exhibit F, Page 2) to take away

Plaintiffs right of bus driver application, had shown great probability of being coached and approved

by higher authority of the MBTA. That's why §241 charge was invoked. Vince poon had his legal theory

oflabor contract expressed in the same email. Plaintiff asserts Defendant Poon's pretense of HR

authority and Poon' s expressed legal theory as Color of Law and herewith allege Vince Poon and

unnamed co-conspirators to have committed crimes under §241 and §242 of US Codes 18.

 WHEREFORE, Plaintiffs hereby request this Court enter a judgment against the Defendants, jointly

and severally, in the amount of Plaintiffs damages together with statutory prejudgment interest and costs

together with the an amount ofreasonable potential attorneys' fees incurred by Plaintiff and enter any
B. Temporary, preliminary and permanent injunctive relief and/or a final order to all Defendants to

remedy all the financial losses/damages and emotional sufferings of Plaintiff.

C. An order awarding plaintiffs costs, expenses and attorney fees in case Plaintiff needs to engage

attorneys to conclude this case; and/or such other and further relief as the Court deems just and proper.


                                          Demand for Jury trial


Plaintiff requests a jury trial to determine all issues of material facts relative to the causes of action

asserted herein.




Dated: June 25 th 2020                                    Respectfully Submitted,

                                                         SIMON CHAN,




                                                          Plaintiff PRO SE

                                                          1203 Symmes Circle
                                                          Arlington, MA 02474

                                                          Telephone: 617-763-0228
                                                          Email: Simonchantranslate@gmail.com
